In the

    United States Court of Appeals
                For the Seventh Circuit

No. 13-1790

CTL, a minor, by his Guardian ad Litem
Chris J. Trebatoski, ERIC LINDMAN , and
NICHOLE LINDMAN ,
                                            Plaintiffs-Appellants,

                               v.

ASHLAND SCHOOL DISTRICT ,
                                             Defendant-Appellee.


            Appeal from the United States District Court
               for the Western District of Wisconsin.
       No. 10-CV-300-wmc — William M. Conley, Chief Judge.



 ARGUED SEPTEMBER 23, 2013 — DECIDED FEBRUARY 19, 2014



   Before EASTERBROOK , SYKES, and TINDER, Circuit Judges.
    SYKES, Circuit Judge. A diabetic student and his parents sued
his former public-school district for discriminating against him
on the basis of his disability. The district court granted sum-
mary judgment in favor of the school district, and we affirm.
2                                                   No. 13-1790

None of the evidence or allegations demonstrate either
intentional discrimination or a failure by the school district to
reasonably accommodate his diabetes.


                        I. Background
   Charlie1 Lindman is a child with Type 1 diabetes. He
manages his condition with an insulin pump, a personal
diabetes manager, and a continuous glucose monitor. The
insulin pump delivers a steady dose of insulin and can also
deliver a larger dose (bolus) on demand through the personal
diabetes manager. The glucose monitor tracks Charlie’s blood-
glucose level and sets off an alarm if it goes above or below
certain thresholds. The glucose monitor is not perfectly
accurate, so a blood-glucose test is often required. If Charlie’s
blood-glucose level is high, he is given insulin via the personal
diabetes manager, and if low, he is given a snack.
    Before Charlie entered kindergarten, his parents, Eric and
Nichole Lindman, worked with the Ashland School District to
develop a plan (called a 504 plan) to accommodate Charlie’s
disability and enable him to attend public school. Charlie’s
504 plan incorporated his doctor’s orders for how insulin doses
and snacks were to be administered at school. Another portion
of Charlie’s 504 plan required his school to train three adult
staff members as “Trained Diabetes Personnel.” These staff
members had to be trained to administer insulin using
Charlie’s insulin pump, to monitor and respond to the alarms


1
    A pseudonym.
No. 13-1790                                                           3

from his glucose monitor, and to respond to hyper/
hypoglycemia, among other things. The plan also required that
all staff members who would interact with Charlie be given
general training about diabetes and how to respond to certain
situations.
    Prior to Charlie’s first day in kindergarten, the school hired
Barb Vincent, a licensed nurse, to perform Charlie’s diabetes
care. The school also provided two separate training sessions:
one general session that almost all staff who would interact
with Charlie attended,2 and a second session specific to
Charlie’s equipment that the majority of those same staff
attended.
    The Lindmans were mostly satisfied with the school
throughout their son’s kindergarten year, except that they
believed Vincent was the school’s only staff member who had
the proper training to be qualified as Trained Diabetes Person-
nel. Nichole communicated with the school many times about
the matter, but never received a satisfactory response.
   The following school year, the situation deteriorated. After
the school hired Pam Webber as the school-nurse supervisor,
disputes arose between Webber, the Lindmans, and Vincent
over how to manage Charlie’s condition. Vincent would
occasionally deviate from the insulin dosage recommended by
the personal diabetes manager. She communicated these
decisions to the Lindmans, who approved of her exercising
judgment on a case-by-case basis. Webber, on the other hand,


2
 The parties dispute whether a few particular staff members attended the
general training session as required.
4                                                   No. 13-1790

believed that Wisconsin law required strict adherence to
doctors’ orders and did not allow school nurses to follow
parents’ instructions. Webber contacted Rachel Gallagher, a
school-nurse consultant for the Wisconsin Department of
Public Instruction, who agreed with Webber’s interpretation of
Wisconsin law. Gallagher also suggested that Webber contact
Charlie’s medical team for clarification on whether the school
was permitted to modify insulin doses as the Lindmans
desired, but it’s unclear whether Webber actually did so.
    In the fall of that school year, the Lindmans filed a com-
plaint with the Department of Education’s Office of Civil
Rights, arguing that the school was violating the 504 plan by
failing to have three Trained Diabetes Personnel and refusing
to allow Vincent to adjust insulin doses on a case-by-case basis.
They also accused Webber of obstinacy and failing to commu-
nicate with them about Charlie’s treatment.
    Vincent also found Webber frustrating to work with. When
Vincent prodded her to learn more about the personalized care
required by Charlie, Webber responded: “I’m an R.N., I can
figure it out.” On one school day, Vincent handed off care of
Charlie to Webber. Prior to leaving, Vincent warned Webber
that Charlie was trending high. When she returned, Vincent
discovered that Webber had given Charlie a fruit roll-up
during gym, setting off the alarm on his glucose monitor and
requiring Vincent to administer an extra dose of insulin.
Vincent rebuked Webber for this. Webber responded that
Vincent had no right to question her treatment and from then
on refused to talk to her.
No. 13-1790                                                     5

    Shortly thereafter, Vincent was reprimanded by the school
administration for being rude in her interactions with cowork-
ers. The school cited three separate examples, all stemming
from her treatment of diabetic children. She disputed the
claims and tried to explain her actions in a letter, but she was
told that she needed to be more diplomatic or might be
discharged. After reaching an impasse in her attempts to
address the complaints, Vincent decided to resign.
    After Vincent’s resignation on November 5, a nurse
assigned to the third through fifth grades was transferred and
took over Charlie’s care until the school hired two more nurses
on January 18. During this time, the Lindmans grew increas-
ingly frustrated with the school’s communication and contin-
ued refusal to adjust his treatment on a case-by-case basis.
Around January 25 the Lindmans decided, with the approval
of their doctor, to send Charlie to school with edible fast-acting
glucose to allow him to self-treat if he was feeling low. Webber
again felt that this violated Charlie’s 504 plan, so the nurses
requested a doctor’s order, but due to a mix-up, the school did
not immediately receive the doctor’s orders.
    On January 29 the school entered into a mediation agree-
ment with the Lindmans to resolve the complaint they had
filed with the Department of Education’s Office of Civil Rights.
The agreement required the school to conduct training for
Webber and two other nurses by February 28. It also more
generally required the school to follow the 504 plan.
   On February 11 the school followed up with the Lindmans
and Charlie’s doctor about the fast-acting glucose. The next
day Charlie’s doctor faxed an order (at 4:12 p.m., after the
6                                                                No. 13-1790

school day ended) that permitted Charlie to eat “15 grams of
carbohydrates that he [would] have with him” in the event of
a low-sensor alarm from his glucose monitor. Prior to the
receipt of the order, the school had a Valentine’s Day party.
Webber had taken Charlie’s fast-acting glucose away from him
and told him that a nurse would have to sit with him all day if
he kept it. The Lindmans may have been confused over which
happened first because they claim it was taken away in
violation of Charlie’s doctor’s orders.
    The following Monday, February 15, was a holiday. Charlie
attended school on the 16th, but his parents called him in sick
on the 17th and 18th. Also on the 18th, the Lindmans met with
the school nurses and confronted them with Webber’s actions
on the 12th and 27 additional alleged violations of the 504 plan
that Nichole had charted between January 25 and February 12.3
The meeting was unsuccessful, and the Lindmans removed
Charlie from the school that very day.
    The Lindmans placed Charlie in a private Catholic school
with no nurses or medically trained staff and no formal plan
for diabetes care for him. The Lindmans then filed a lawsuit on
Charlie’s behalf alleging disability discrimination in violation
of section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794,


3
 The Lindmans briefly mention this chart in the fact section of their brief,
but they don’t describe any of the violations or how significant they were,
nor do they connect them to their claim of disability discrimination. We
ignore these additional allegations in our analysis. F ED . R. A PP .
P. 28(a)(8)(A); e.g., Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir. 2013) (“We
will not entertain baseless and unsupported factual contentions or
undeveloped legal arguments … .”).
No. 13-1790                                                     7

and section 202 of the Americans with Disabilities Act of 1990
(“ADA”), 42 U.S.C. § 12132, requesting both an injunction
against the school and damages for the cost of private school.
The district court granted summary judgment in favor of the
school, and the Lindmans appealed.


                         II. Discussion
    We review the district court’s grant of summary judgment
de novo, construing all facts and reasonable inferences in the
light most favorable to the Lindmans. Anderson v. Donahoe,
699 F.3d 989, 994 (7th Cir. 2012). Summary judgment is
appropriate if there are no genuine issues of material fact and
the movant is entitled to judgment as a matter of law. Id.; FED .
R. CIV . P. 56(a).
    Before addressing the merits of the appeal, we note a
threshold jurisdictional question. During oral argument, we
learned that the Lindmans had moved to a different school
district, mooting their request for an injunction. Brown v.
Bartholomew Consol. Sch. Corp., 442 F.3d 588, 596 (7th Cir. 2006).
When asked whether damages were available under the ADA
or Rehabilitation Act, the parties were unable to provide a
satisfactory answer, so we ordered supplemental briefing to
determine whether the entire case was moot. As it turns out,
though neither party cited it, the question is answered by
Barnes v. Gorman, 536 U.S. 181, 184–85 (2002), which recognized
that compensatory damages are available in private causes of
8                                                              No. 13-1790

action under the ADA and Rehabilitation Act, but held that
punitive damages are not.4 Therefore, we turn to the merits.
    Section 504 of the Rehabilitation Act and section 202 of the
ADA both prohibit discrimination against the disabled.
Section 504 provides that “[n]o otherwise qualified individual
with a disability in the United States … shall, solely by reason
of her or his disability, be excluded from the participation in,
be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial
assistance.” 29 U.S.C. § 794. Section 202 similarly provides that
“no qualified individual with a disability shall, by reason of
such disability, be excluded from participation in or be denied
the benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by any such entity.”
42 U.S.C. § 12132. Other than some minor differences not
relevant here, the statutes are coextensive, so we refer to them



4
 We note that all circuits to consider the question have held that compensa-
tory damages are only available for intentional discrimination, though there
is a split over the appropriate standard for showing intentional discrimina-
tion. See S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248, 260–65
(3d Cir. 2013) (listing cases, discussing the split, and adopting the majority
standard). This issue is relevant because it would significantly limit
recovery under one of the Lindmans’ theories of liability (that Ashland
failed to reasonably accommodate Charlie), which generally does not
require a showing of intentional discrimination. Good Shepherd Manor
Found., Inc. v. City of Momence, 323 F.3d 557, 562 (7th Cir. 2003) (“[R]eason-
able accommodation is a theory of liability separate from intentional
discrimination.”). We don’t need to decide the appropriate standard for
damages, however, because we hold that Ashland did not fail to reasonably
accommodate Charlie.
No. 13-1790                                                     9

collectively as section 504. Washington v. Ind. High Sch. Athletic
Ass’n Inc., 181 F.3d 840, 845 n.6 (7th Cir. 1999).
    Ashland agrees that Charlie is a qualified individual with
a disability, so the only dispute is whether the school discrimi-
nated against Charlie. To prove disability discrimination, a
plaintiff must show that “‘(1) the defendant intentionally acted
on the basis of the disability, (2) the defendant refused to
provide a reasonable modification, or (3) the defendant’s rule
disproportionally impacts disabled people.’” Wis. Cmty. Servs.,
Inc. v. City of Milwaukee, 465 F.3d 737, 753 (7th Cir. 2006)
(quoting Washington, 181 F.3d at 847). Accommodations are
“only … required when necessary to avoid discrimination on the
basis of a disability.” Id. at 751. The Lindmans allege both
intentional discrimination and a failure to accommodate
Charlie, though they lean more heavily on the latter theory.
    Disabled students in particular are entitled to reasonable
accommodations that ensure them access to a “free[,] appropri-
ate public education.” 34 C.F.R. § 104.33(a). To meet this
requirement, schools covered by section 504 must provide
“regular or special education and related aids and services
that … are designed to meet individual educational needs of
handicapped persons as adequately as the needs of nonhandi-
capped persons are met.” Id. § 104.33(b). Schools like Ashland
often create individualized plans describing the special services
that will be provided to students to accommodate their
disabilities.
   The blueprints for these plans come from another statute,
the Individuals with Disabilities Education Act (“IDEA”),
which also requires states to provide a free, appropriate public
10                                                 No. 13-1790

education. 20 U.S.C. § 1412(a)(1). States must implement the
IDEA’s requirement by developing “individualized education
programs” (“IEPs”) for disabled children, and the IDEA
describes in detail what IEPs should contain and how they are
to be developed. Id. §§ 1401(9), 1414(d). Section 504‘s regula-
tions, on the other hand, do not require the implementation of
an individualized plan (here, a 504 plan), but instead make this
one method of meeting the section 504 requirement for a free,
appropriate public education. 34 C.F.R. § 104.33(b)(2). Because
section 504 defines disability more broadly than the IDEA,
some students like Charlie are covered by section 504 but not
the IDEA. Compare 20 U.S.C. § 1401(3) with 42 U.S.C. § 12102(1)
(incorporated by reference in 29 U.S.C. § 705(9)(B)). Even for
these students, many schools like Ashland choose to use
individualized 504 plans.
   When a school does adopt a 504 plan for a student, an
important question follows: What is the effect of a plan
violation? The Lindmans imply that any plan violation is
sufficient for a claim of disability discrimination. Although we
have found very few cases involving only 504 plans, circuit
courts addressing failure-to-implement claims in cases in
which IEPs were required (because the IDEA applied) have held
that minor deviations do not automatically violate the IDEA.
See Van Duyn ex rel. Van Duyn v. Baker Sch. Dist. 5J, 502 F.3d
811, 821–22 (9th Cir. 2007) (discussing similar Fifth and Eighth
Circuit holdings). Furthermore, courts have found section 504’s
education requirement to be less exacting than the IDEA’s. See
Miller ex rel. S.M. v. Bd. of Educ. of Albuquerque Pub. Sch.,
565 F.3d 1232, 1246 (10th Cir. 2009) (“[A] denial [of a free,
appropriate public education] under the IDEA does not
No. 13-1790                                                    11

ineluctably establish a violation of § 504.”); Mark H v. Lemahieu,
513 F.3d 922, 936 (9th Cir. 2008) (same); Weber v. Cranston Pub.
Sch. Comm., 245 F. Supp. 2d 401, 406 (D.R.I. 2003)
(“[Section 504] is a bludgeon to the IDEA’s stiletto, protecting
a broader swath of the population without describing a precise
manner of compliance.”); see also Timms ex rel. Timms v. Metro.
Sch. Dist., 722 F.2d 1310, 1317–18 (7th Cir. 1983) (comparing
section 504 to the Education for All Handicapped Children Act,
the precursor to IDEA). So, for 504 plan violations to constitute
disability discrimination, they must be significant enough to
effectively deny a disabled child the benefit of a public educa-
tion. See Alexander v. Choate, 469 U.S. 287, 301 (1985) (“[A]
benefit … cannot be defined in a way that effectively denies
otherwise qualified handicapped individuals the meaningful
access to which they are entitled; to assure meaningful access,
reasonable accommodations … may have to be made.”);
Wis. Cmty. Servs., 465 F.3d at 746–53.
    Ashland emphasizes that Charlie regularly attended school,
performed well, and suffered no adverse health consequences
during his time at the school. This evidence weighs against the
failure-to-accommodate claim, but it does not foreclose it. The
Lindmans allege that they withdrew Charlie because they felt
he was unsafe, and in certain circumstances a school’s failure
to provide a reasonably safe environment could effectively
deny a disabled student the benefit of a public education.
Parents do not need to wait until their child has been harmed
to prove that the environment was unsafe. Ashland’s actions
in this case, however, do not come anywhere near this line.
12                                                  No. 13-1790

    The Lindmans first fault Ashland for failing to provide
three Trained Diabetes Personnel as required by Charlie’s
504 plan. They maintain, as they have ever since Charlie
started kindergarten, that the school only had one, Barb
Vincent. The district court found—and the school district
argues on appeal—that the training session specific to Charlie’s
devices qualified all who attended the session as Trained
Diabetes Personnel, fulfilling the plan requirement. However,
Vincent declared that she was the only staff member who was
fully qualified as Trained Diabetes Personnel and pointed to
the fact that she was not allowed to take a lunch as evidence
that the school had the same understanding. On one occasion
when Vincent was out, the Lindmans were required to come
pick Charlie up. Also, the agreement that resolved the
Lindmans’ complaint with the Department of Education
required the school to train three staff members on Charlie’s
devices, implying that there weren’t three Trained Diabetes
Personnel prior to that time. Reviewing this evidence in the
light most favorable to the Lindmans, we are unable to draw
the same conclusion the district court did. But even assuming
that Vincent was the school’s only staff member who qualified,
the 504 plan merely requires that “[e]ither a school nurse or
[Trained Diabetes Personnel] … be present at all times during
school hours,” and only once was that requirement not met.
For this reason the school district’s failure to train two addi-
tional staff members as Trained Diabetes Personnel (assuming
that’s a correct interpretation of the facts) was at most a minor
violation of the 504 plan and in no way made Charlie unsafe or
denied him the benefit of a public education.
No. 13-1790                                                   13

    The only other failures the Lindmans point to are the
school’s refusal to adjust insulin bolus doses on a case-by-case
basis or allow Charlie to self-treat with edible fast-acting
glucose. Both issues boil down to disputes over Charlie’s
doctor’s orders. With respect to insulin dosing, the orders are
confusing: They say to “[u]se [the personal diabetes manager]
Bolus Calculator for all insulin dosing” but also that “[Char-
lie’s] parents are authorized to adjust the insulin dosage at any
time.” The Lindmans believe these orders gave them the final
say regarding Charlie’s treatment, while Webber believed that
Wisconsin law prohibits schools from following parents’
instructions over doctors’ orders, even if parents can adjust the
dosage themselves. The district court interpreted the orders as
authorizing the Lindmans to adjust the base insulin dosage, but
not bolus doses, which would justify the school’s actions.
Whatever the correct interpretation of Charlie’s doctor’s orders
and Wisconsin law, the school’s refusal to deviate from the
dosage calculator was not unreasonable, and there is insuffi-
cient evidence that it made him unsafe. The Lindmans could
have resolved the dispute by obtaining more flexible doctor’s
orders.
   As for the self-treating conflict, Charlie’s original doctor’s
orders did not allow him to self-treat. Although the Lindmans
obtained a new set of orders before sending him to school with
edible glucose, Ashland did not receive them until late in the
day on February 12, after the Valentine’s Day party when
Webber supposedly violated his doctor’s orders by taking the
glucose away from him. And Charlie only attended one more
day of school before the Lindmans finally removed him,
leaving no evidence that the school would fail to comply with
14                                                   No. 13-1790

the new orders. So again nothing in this dispute amounts to a
failure to reasonably accommodate Charlie. If anything it
shows that the school was accommodating him; after all, it was
the school nurses who followed up with Charlie’s doctor about
the new set of orders.
    Finally, the Lindmans accuse the school of intentional
discrimination. Their theory is that Ashland purposefully
frustrated the Lindmans in order to drive them out of the
school so that Ashland would no longer have to deal with
Charlie’s disability. The evidence of such an orchestrated
scheme is sparse. The Lindmans point to two comments by
Ashland’s Director of Pupil Services describing Charlie’s mom
as the “Lindman storm” and “hurricane Nicky.” They also
argue that the events surrounding Vincent’s resignation
demonstrate the school’s unwillingness to listen to concerns
regarding Charlie’s diabetic care, even though Vincent was
reprimanded for interactions with coworkers that were
unrelated to Charlie. The rest of their argument reduces to little
more than complaints about Webber’s personality—
specifically, her “rigid interpretation” of Charlie’s doctor’s
orders and “callous and indifferent” attitude. A reasonable fact
finder might agree with the Lindmans that Webber and other
school staff were difficult to work with, communicated poorly,
and took too rigid a view of Charlie’s 504 plan and diabetic
care in general. Still, none of this is enough for a jury to
conclude that the school intentionally discriminated against
Charlie.
                                                      AFFIRMED .